Citation Nr: 1040686	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-22 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for a disorder claimed as lupus 
erythematosus, to include as secondary to service-connected 
disability of post infectious neuropathy and right ulnar nerve 
entrapment with neuropathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel





INTRODUCTION

The Veteran had active military service from May 1977 to May 
1979. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York, 
which, in pertinent part, denied service connection for lupus 
erythematosus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Veteran has been service-connected for a neurological 
disorder in the right elbow rated as 30 percent disabling since 
1979.  The Veteran was diagnosed with lupus erythematosus in 
April 2004.  She has also been diagnosed with multiple sclerosis.  

The Veteran contends that her lupus is related to service (was 
first manifested in service) or that her lupus is related to the 
service-connected neurological problem in  her right arm.

In January 2006, the Veteran underwent VA examination to evaluate 
her service-connected neuritis.  The VA examiner specifically 
stated that the Veteran's possible neuromuscular disorder 
(claimed as lupus) is unrelated to her (service-connected) 
neuritis.   
 
Based in part on the findings in that examination report, the RO, 
in March 2006,  denied service connection for lupus erythematosus 
because there was no evidence indicating that this condition was 
related to service, or to her single service-connected disability 
of post infectious neuropathy and right ulnar nerve entrapment 
with neuropathy.  

Since the January 2006 examination, there appears to be 
additional medical evidence added to the claims file that 
potentially favors the claim for service connection.   

In a November 2008 letter, Fatme Allam, MD, the Chief of 
Outpatient Rheumatology at the VAMC in Syracuse, NY noted review 
of the Veteran's service records from January 1979, with findings 
of post infectious peripheral neuropathy as well as peripheral 
neuropathy documented by EMG/NCS.  Dr. Allam stated: 

It is in my opinion that it more likely 
than not that this presumed episode of post 
infectious neuropathy is part of her 
current disease, be it SLE vascultis/lupoid 
sclerosis/or MS.  Her neurological disease 
has been progressive over the years.

With competing medical opinions of record, and the addition of 
other possible diagnoses, a new examination and opinion is in 
order.  The RO should arrange for the Veteran to have another VA 
examination in order to determine the nature and likely etiology 
of the Veteran's condition, claimed as lupus erythematosus.  The 
VA examiner should provide a definitive diagnosis for the 
Veteran's claimed condition and state whether the Veteran's 
condition (claimed as lupus erythematosus) is at least likely as 
not related to some aspect of the Veteran's service, to include 
her service-connected disability of post infectious neuropathy 
and right ulnar nerve entrapment with neuropathy.

In addition, the Board notes that in September 2007 the RO 
obtained the Veteran's records from the Social Security 
Administration (SSA).  While the Veteran's medical records were 
obtained it does not appear that the entire decision was 
obtained.  In Golz v. Shinseki, No. 2009-7039 (Fed. Cir. 2010), 
the United States Court of Appeals for the Federal Circuit 
remarked that the legal standard for relevance requires VA to 
examine the information it has related to medical records, and, 
if there exists a reasonable possibility that the records could 
help the Veteran substantiate the claim for benefits, the duty to 
assist requires VA to obtain the records.  Additionally, where 
there is actual notice to VA that the appellant is receiving 
disability benefits from SSA, VA has the duty to acquire a copy 
of the decision granting SSA disability benefits and the 
supporting medical documentation relied upon.  Murincsac v. 
Derwinski, 2 Vet. App. 363 (1992).  Therefore, the Board finds 
that the RO/AMC should obtain all records that pertain to the 
Veteran's July 2007 SSA decision. 

Prior to any VA examination, attempts should be made to obtain 
any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the Social 
Security Administration the records 
pertinent to the Veteran's award of Social 
Security disability benefits, including 
administrative decision and the medical 
records relied upon concerning that claim.  

2.  The RO should take appropriate steps to 
contact the Veteran by letter and request 
that she provide sufficient information, and 
if necessary authorization, to enable the RO 
to obtain any additional pertinent treatment 
records not currently of record.  Based on 
the Veteran's response, the RO should assist 
her in obtaining any additional evidence 
identified, following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, the 
RO should notify the Veteran of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe the 
further action to be taken.  

3.  After the RO obtains the Veteran's SSA 
decision and any outstanding treatment 
records, 
the Veteran should be scheduled for a VA 
examination 
to ascertain the nature and likely etiology 
of her condition (claimed as lupus 
erythematosus).  The goal of the examination 
is to obtain a definitive diagnosis, if 
possible, and to answer the question of 
whether it is at least as likely as not that 
any diagnosed disorder is related to service 
(first shown in service) or related to the 
Veteran's service-connected disability of 
post infectious neuropathy and right ulnar 
nerve entrapment with neuropathy.  The 
entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

After the examiner arrives at a conclusion 
as to the proper diagnosis of the Veteran's 
condition (which was characterized in 
November 2008 as "SLE vascultis/lupoid 
sclerosis/or MS"), the examiner should 
answer each of the following questions:

(a)	I
s it at least as likely as not 
that the Veteran's diagnosed 
condition (claimed as lupus 
erythematosus) is related to 
service?

(b)	I
s it at least as likely as not 
that the Veteran's in-service 
symptoms of peripheral 
neuropathy (which led to her 
April 1979 PEB), were an early 
manifestation of her now 
diagnosed condition?

(c)	Is it at least as 
likely as not that the Veteran's 
now diagnosed disorder (claimed 
as lupus erythematosus) is due 
to or aggravated by her service-
connected, disability of post 
infectious neuropathy and right 
ulnar nerve entrapment with 
neuropathy? 

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and, thereafter, 
arrange for any additional development 
indicated.  The RO should then readjudicate 
the claim on appeal.  If any benefit sought 
remains denied, the RO should issue an 
appropriate SSOC (Supplemental Statement of 
the Case) and provide the Veteran and her 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless she is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
							 
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as well 
as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claim.  Her 
cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to report 
for any scheduled examination may result in the denial of a claim. 
38 C.F.R. § 3.655.
						 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________

DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


